Case 5:18-cv-05558-BLF Document 13-2 Filed 06/05/19 Page 1 of1

' DECLARATION OF SEVICE -BY ..MAIL

BY PERSON IN STATE CUSTODY
(C.C.P.§§ 1013(A), 2015.5 )

I, Shikeb Saddozai »the undersigned,declare: ©

I am-over the age of 18 years,and I am a party to this matter.I am
a resident. of Tehachapi, in the County of Kern, State of
California. My address is:

Shikeb Saddozai-CDCR#AY1590
California Correctional Institution(CCL)

P.O. Box 1905
Tehachapi, California,93581

On, May 29th,2019 I served the attached:

(Z)copies of :PETTIONERS APPLICATION REQUESTING FILING FEES UNDER
IN FORMA PAUPERIS BE WAIVED AND OR MODIFIED WITH PCINTS
AND AUTHORITIES IN SUPPORT OF MOTION, for each case:
Gase No.18~cv-05558-BLF,18~cv-04047-BLF, 18-cv-039/72-BLF ,i18~cv-04492-BLF

(Z)copies of :DECLARATION IN SUPPORT OF REQUEST FOR FILING FEES TO BE
WAIVED AND OK MODIFIED, for each case:
Case No.1$-cv~05558-BLF,18-cv-04047-BLF, 18-cv-03972-BLF, 18~cv-C4492-BLF

on the parties,at the addresses listed below,by placing true and
correct copies thereof,enclosed in a sealed envelope(verified by
prison officials) with postage fully prepaid,and turned sealed
envelope to prison officials,to be placed in a deposit box, |
provided by California Correction Institution,for mailing in the
United States Mail as per the regulations governing out-going
Legal Mail.

Office of the Clerk,U.S.District Court

Northern District

450 Golden Gate Ave.

San Francisco C.A. 93581

I DECLARE UNDER THE PENALTY OF PERJURY,UNDER THE LAWS OF THE STATE
OF CALIFORNIA,THAT ALL OF THE FOREGOING IS TRUE AND CORRECT.

—

Executed on Mav 29th,2019 at Tehachapi, California
. J } ls ae

22027 Declarant
